DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
            The disclosure remains objected to because of the following informalities:
            In paragraph 0021, on line 3, “n brush” should be “a brush”; and
            Reference character 24 is used to denote both the switch (see paragraph 0023, line 11) and the channel (see paragraph 0024, lines 2 and 4). It is noted that reference character 24 in the drawings is directed to the switch.
            It is noted the Applicant indicated the specification was amended to correct the above noted informalities, however, so such amendments have been filed.
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  
In regard to claim 9, it is unclear as to whether or not the “switch” defined therein is referring to the same “valve switch” now defined in claim 1 (see line 17) or some other switch.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, an antecedent basis for “the water source line” (see line 16) has not been defined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz (U.S. Patent 8,336,558) in view of Parsons (US D703,957) and Danielson (U.S. Patent 987,967).
            In regard to claim 1, Hurwitz discloses a secured grip pet grooming device (see column 7, lines 40-45) comprising a brush structure 30 having a top surface 31, a bottom surface 11, 20 and a plurality of sidewalls 34 defining an interior reservoir 40 (see Figure 3b), a plurality of bristles 21 disposed along the bottom surface 11, 20 of the brush structure and protruding outward therefrom, an adapter 47, 50, 60 disposed in a sidewall and extending laterally from the brush structure which is configured to receive and removably secure a water source (not shown in the drawings) thereon in fluid communication (see column 12, lines 2-4), at least one vent 15 within the bottom surface 11, 20 of the brush structure and having a channel into the interior reservoir within the brush structure and a “flow rate valve” with the adapter whereby the flowrate valve is sandwiched between the water source (not shown on the drawings) and the interior reservoir, i.e., as portion 60 of the “adapter” is referred to as “flow regulator”, the must exist some sort of “flowrate valve” therein to regulate the flow.
            Although the brush structure itself forms an ergonomic gripping handle and a handle is not affixed to a top surface of the brush structure and extending orthogonally therefrom wherein the handle includes a plurality of apertures therethrough for receiving at least one finger of a user, as claimed, attention is directed to the Parsons reference, which discloses another hand-held cleaning apparatus wherein a handle affixed to a top surface thereof and extends orthogonally therefrom includes a plurality of apertures therethrough configured to receive at least one finger of a user therethrough in order to enable the user to firmly grip the cleaning apparatus with his/her fingers. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the such a handle may be affixed to the top surface of the brush structure in the Hurwitz device (as opposed to ergonomically shaping the brush structure itself) in order to enable a user to firmly grip the device with his/her fingers. Further, such a modification (i.e., handing a handle to the top surface as opposed to ergonomically shaping the
brush structure) would amount to the mere substitution of one functionally equivalent handle structure for another and the selection of either handle structure would work equally well on the Hurwitz device.
            Although the Hurwitz reference does not disclose the specific structure of the flowrate valve, attention is directed to the Danielson reference, which discloses another grooming device having a brush structure 5, an adapter 13 connected to a water source line 15, a flowrate valve 14 in the adapter and a valve switch (not numbered, see Figures 1 and 2) disposed on the adapter and operatively connected to the flowrate valve in order to enable a user to conveniently manipulate the flowrate valve.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the flow rate valve in the Hurwitz device can be structured as the flow rate valve in the Danielson device (i.e., comprised of a flow rate valve in the adapter that is operated via a valve switch on the adapter in order to enable a user to conveniently operate the valve.
            In regard to claim 2, the plurality of bristles 21 is comprised of “rigid” protrusions (rigid at least to some degree) extending outwardly from the bottom surface of the brush structure.
            In regard to claim 3, the plurality of bristles 21 is comprised of semi-flexible protrusions extending outwardly from the bottom surface of the brush structure (see column 11, lines 19-21 where it is disclosed the bristles are integrated with the plate 20 and column 11, lines 26-28 where it is disclosed element 20 is formed from flexible, deformable membranes).
            In regard to claim 4, the distal ends of the bristles may include a rounded tip (see column 11, lines 32-33).
            In regard to claim 5, the bottom surface 11, 20 of the brush structure allows the bristles thereon to conform to the shape and contours of the pets body.
            In regard to claim 6 and 7, although the Hurwitz reference does not disclose the adapter 60 is threaded to the water source line, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the adapter can be attached to the hose via any suitable and know mechanism including a mechanism wherein the adapter has male or female threads for threadedly engaging a hose, without effecting the overall operation of the device, especially since the Applicant has not indicated the manner in which the water source line is connected to the adapter is critical to the overall operation of the device and the Hurwitz reference in no way limits the manner in which the water source line may be attached to the adapter.
            In regard to claim 9, although valve in the Danielson reference is not discloses as being a ball valve, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that any suitable and know valve mechanism, including a ball-type mechanism, can be used therein without effecting the overall operation of the device, especially since the Applicant has not indicated the particular type of valve mechanism is critical to the overall operation of the device and the Danielson reference in no way limits the type of valve mechanism that may be used in the device.
            In regard to claim 10, the vents 15 in the bottom surface of the brush structure are adapted to receive fluid from the interior reservoir therethrough.
            In regard to claim 11, although the apertures in the Hurwitz device are not disclosed as being slits which expel the fluid in a fan-like configuration, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the apertures can be of any suitable shape to thereby dispense the fluid in any suitable manner, including that claimed, without effecting the overall operation of the device, especially since the Applicant has not indicated the particular aperture shape is critical to the overall operation of the device and the Hurwitz reference in no way limits shape of the apertures that may be used in the device.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not relies on a newly applied reference which was not applied in the prior rejection of record and thereby not specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
8/1/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754